Citation Nr: 0519154	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1992 to November 
1993.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The RO in Los Angeles, California, 
currently has jurisdiction over the case.

This matter was previously before the Board in June 1999 and 
July 2003 wherein it was remanded for additional development.


FINDING OF FACT

Without good cause, the veteran failed to report for 
scheduled VA examinations, after having been informed of the 
time and place of the examinations and of the importance of 
the examinations to his claim.


CONCLUSION OF LAW

The veteran's failure to report for VA examinations requires 
that the claim for a TDIU be denied.  38 C.F.R. § 3.655 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter to 
the veteran dated in June 2004.  The veteran was told what 
was required to successfully establish entitlement to a TDIU 
and of his and VA's respective responsibilities in terms of 
obtaining information and evidence.  He was also asked to 
submit evidence in his possession pertaining to the claim.  
The letter was clearly not mailed to the appellant prior to 
the initial RO adjudication of his claim.  Regardless, any 
defect in this regard is harmless error, as the veteran did 
not provide any additional information or evidence in 
response to the letter.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A.  § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004).  All identified, pertinent evidence has been 
obtained and associated with the claims file.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As discussed below, the veteran has failed to report 
for several VA examinations scheduled in conjunction with his 
claim.  He failed to report for these examinations, and did 
not notify VA that he was not able to report.  He has been 
notified of 38 C.F.R. § 3.655.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In Olson v. Principi, 3 Vet. App. 480 (1992), the veteran 
failed to report for scheduled examination, and it was 
reiterated that the duty to assist is not always a one-way 
street, or a blind alley; and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting the claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.  


TDIU

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The service-connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(a) (2004).

The veteran currently has one service-connected disability, 
that of residuals of Legg Perthes' Disease, right hip with 
aseptic necrosis of the femur head and subluxation of the 
hip, evaluated as 50 percent disabling from September 1, 
1996.  Therefore, he does not meet the percentage 
requirements for consideration for a total rating based on 
individual unemployability under section 4.16(a) of the 
regulations.  In such cases, a total rating based on 
individual unemployability may still be granted on an 
extraschedular basis under 4.16(b).  

Section 4.16(b) of the regulations provides,

(b)  It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  Similar 
procedures may be followed under 4.16(b) where a veteran's 
service-connected disability ratings do not meet the 
percentage requirements of 4.16(a) but the RO finds that the 
veteran is nevertheless unemployable by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2004). 

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.

In conjunction with the current claim, the veteran was 
afforded a VA examination in September 1997.  In order to 
have a full and complete record upon which to base a decision 
in this appeal, and to obtain current examination and opinion 
evidence relevant to employability, in June 1999 the Board 
remanded the case to afford the veteran another VA 
examination.  He thereafter failed to report for VA 
examinations scheduled in October 1999, October 2000, and 
February 2001.  VA attempted to schedule him for another 
examination in February 2003, but the notice letter was 
returned as undeliverable.

The RO wrote to the veteran in April 2000 and told him that 
under 38 C.F.R. § 3.655, a claimant for whom an examination 
is scheduled must report for such an examination, and that if 
he failed to report, his claim would remain denied.  He was 
also reminded of his responsibility to keep VA apprised of 
his whereabouts.  An October 2001 supplemental statement of 
the case notified the veteran of 38 C.F.R. § 3.655.  In a 
letter from the Board dated in January 2003, the veteran was 
again notified of the provisions of 38 C.F.R. § 3.655 and of 
the importance of reporting for VA examination.

In July 2003, the Board again remanded the case to schedule 
the veteran for a VA examination and obtain a medical opinion 
concerning his employability.  He failed to report for VA 
examination scheduled in March 2004.  In December 2004, VA 
wrote to him stating that notice of his failure to report had 
been received, and that he should contact VA within 30 days 
to set up another appointment.  He did not respond.  

There is not sufficient medical evidence of record to 
adjudicate the veteran's claim.  The 1997 examination report 
is approximately eight years old and there was no opinion on 
employability.  Current examination findings are necessary to 
assess the severity of his service-connected disability and 
its effect on his employability.  VA's duty to assist the 
veteran is not a one-way street; he also has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
supra.  Several documents mailed to the veteran have been 
returned as undeliverable; however, it is also the veteran's 
responsibility to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.  Hyson v. Brown, 
5 Vet. App. 262, 264 (1993).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same.  38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examinations scheduled in 
connection with his claim for a TDIU.  Consistent with 38 
C.F.R. § 3.655(b), the claim must be denied.  Because the law 
is dispositive in this case, the claim must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.


ORDER

Entitlement to a TDIU is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


